UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 3, 2010 MERRILL LYNCH DEPOSITOR, INC. (on behalf of PPLUS TRUST SERIES GSG-2) (Exact name of registrant as specified in its charter) Delaware 001-31754 13-3891329 (State or other (Commission (I.R.S. Employer jurisdiction of File Number) Identification No.) incorporation) World Financial Center, New York, New York (Zip Code) (Address of principal executive offices) Registrants telephone number, including area code: (212) 449-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2.): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Section 1. Registrants Business and Operations Not applicable. Section 2. Financial Information Not applicable. Section 3. Securities and Trading Markets Not applicable. Section 4. Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrants Certifying Accountant. (a) On March 3, 2010, Deloitte & Touche LLP (D&T) informed the Board of Directors of Merrill Lynch Depositor, Inc. (the Registrant) that it has declined to stand for reappointment as the Registrants independent registered public accounting firm in examining managements assertion that the Registrant has complied with its minimum servicing standards. D&Ts reports with respect to the examination of managements assertion that the Registrant has complied with its established minimum servicing standards with respect to PPLUS Trust Series GSG-2 (the Trust) for the fiscal years ended December 31, 2008 and December 31, 2007 did not contain an adverse opinion or a disclaimer of opinion.
